BOOCHEYER, Chief Justice,
with whom RABINOWITZ, Justice, joins, concurring.
For the reasons stated in the dissent to Lewis v. State, 565 P.2d 846, (Alaska, 1977), I would hold that the failure of the trial court to comply with the specified procedures of Criminal Rule 11 was per se reversible error entitling the defendant to plead anew. This approach would not involve reversing a conviction after trial, but would merely permit a defendant who has not been furnished the information required by our rules to replead after being so informed. It is increasingly apparent that the substantial workload of this court is being unnecessarily increased by appeals in cases where Rule 11 has not been followed. As long as the issue is to be decided by appraising the consequences of the error on a case-by-ease basis, undue litigation is encouraged. I think that the court should reconsider its position and follow the reasoning adopted by the United States Supreme Court in McCarthy v. United States, 394 U.S. 459, 89 S.Ct. 1166, 22 L.Ed.2d 418 (1969).